DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/02/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,510,715 (Yu et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-11, 21-25 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor structure, comprising: a plurality of first dies; a second die disposed over each of the first dies; and a dielectric material surrounding the plurality of first dies and the second die, wherein the plurality of first dies are in a same level, and the second die overlaps a portion of each of the first dies.
Claims 2-11 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 21, the prior art of record fails to teach or suggest, a semiconductor structure, comprising: a plurality of first dies, wherein each of the first dies comprises a first side and a second side perpendicular to the first side from a top plurality of first dies and the second die, wherein the plurality of first dies are in a same level, a length of the first side is greater than a length of the second side, a length of the third side is less than a length of the fourth side, the second die overlaps at least a portion of each first die, the first side of the first die is parallel to the third side of the second die, and the second side of the first die is parallel to the fourth side of the second die.
Claims 22-25 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.

With respect to claim 26, the prior art of record fails to teach or suggest, a semiconductor structure, comprising: a plurality of first dies, wherein each of the first dies comprises a pair of first sides, a pair of second sides perpendicular to the pair of first sides from a top view, and a plurality of first corners formed by the pair of first sides and the pair of second sides; a second die disposed over each of the first dies, wherein the second die comprises a pair of third side, a pair of fourth side perpendicular to the pair of third side from the top view, and a plurality of second corners formed by the pair of third sides and the pair of fourth sides; and a dielectric material surrounding the plurality of first dies and the second die, wherein the plurality of first dies are in a same level, the second die overlaps a portion of each first die, the fourth side of the second die and the second side of the first die form an included angle, and the included angle is less than 90°.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894